Citation Nr: 1412161	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-33 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed and the issue is remanded for a new medical examination and opinion.  At the October 2009 VA examination, the examiner diagnosed the Veteran with major depressive disorder and opined that "it is this interviewer's opinion that the Veteran's diabetes has at least as likely as not (50/50 probability) contributed to [an] exacerbation of a pre-existing depression."  This opinion is not adequate enough to provide a decision in this case.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  However, 38 C.F.R. § 3.310(b) provides that VA "will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury."  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

Intermittent or temporary flare-ups do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened. See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The VA opinion from October 2009 does not adequately assess a baseline level of severity of the depression before the onset of aggravation from the diabetes or at any time between the onset of aggravation and receipt of medical evidence establishing the current level of severity of the depression.  The evidence in the claims file establishes that the Veteran was diagnosed with diabetes in 1997 but had been suffering from depression before that time.  The treatment records seem to indicate that the Veteran's depression has changed in intensity since the diagnosis of diabetes.  Therefore, a new examination and opinion are necessary to adjudicate this case under 38 C.F.R. § 3.310.

Further, VA treatment records since the last VA examination seem to indicate that the symptomatology of the Veteran's depression has changed since the examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include major depressive disorder.  The claims folder and all pertinent records must be made available to the examiner for review.  Following the examination and review of the record, the examiner is requested to provide opinions on the following questions:

a.  The examiner should indicate all psychiatric disabilities currently shown, utilizing the DSM-IV.

b.  For any diagnosed acquired psychiatric disorder(s), the examiner is asked to opine whether it is at least as likely as not (a 50 percent or better probability) such disability had its clinical onset during active duty service or is related to any in-service disease, injury or event.

c.  For any diagnosed acquired psychiatric disorder(s), the examiner is asked to opine whether is it at least as likely as not (a 50 percent or better probability) that the Veteran's acquired psychiatric disorder(s) was aggravated by any service-connected disability, including Type II diabetes mellitus?  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the acquired psychiatric disorder(s) (i.e., a baseline) before the onset of the aggravation.

The report of examination must include the complete rationale for all opinions expressed.  If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he or she must provide a complete rationale for any such opinion.  They must indicate whether their inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research. 

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


